



COURT OF APPEAL FOR ONTARIO

CITATION: Riar v. Dali Homes Inc., 2019 ONCA 933

DATE: 20191126

DOCKET: C66608

Pepall, Tulloch and Benotto JJ.A.

BETWEEN

Mini Riar and Nadeem
    Ahmed

Plaintiffs (Appellants)

and

Dali Homes Inc., Sohail Ali Hamid Chaudry and Duriya
    Patel

Defendants (Respondents)

Eric K. Gillespie and Monica Poremba, for the appellants

Damon Stoddard, for the respondents

Heard and released orally: November 12, 2019

On appeal from the
    judgment of Justice Antonio Skarica of the Superior Court of Justice, dated January
    28, 2019, with reasons reported at 2019 ONSC 616.

REASONS FOR DECISION

[1]

The appellant homeowners appeal from the January 28, 2019 order
    dismissing their motion for a declaration that the respondents were in breach
    of Minutes of Settlement and granting the respondents declaratory relief
    enforcing the Minutes of Settlement.

[2]

The appellants and respondents signed Minutes of Settlement in October
    2015. The motion judge determined that the respondents had complied with the Minutes
    of Settlement. The appellants advance numerous grounds of appeal, none of which
    we would give effect to.

[3]

The motion judges decision did not depend -as the appellants submit - on
    a finding that the $100,000 had been released to the appellants. He concluded
    that the respondents had complied with the Minutes of Settlement because the
    work had been done. He examined the Minutes of Settlement, the executed full
    and final releases, and the appellants sign-off on the HVAC work. Amongst
    other things, he noted that the respondents were never given a roofing warranty. 
    According to the appellants own expert, the shower tiles needed replacing, and
    the respondents had perfected their plumbing obligations. It was also open to
    the motion judge to find that Nadeem Ahmed had never sworn an affidavit saying
    he had made a mistake in signing his satisfaction letter of May 18, 2016. The
    permits, which were the respondents responsibility, were all closed as
    required by the Minutes of Settlement, and any delays were inconsequential breaches.

[4]

The motion judge read the Minutes of Settlement as a whole and gave
    effect to their terms. He made no palpable and overriding errors and his
    conclusion that the respondents did not breach the Minutes of Settlement is
    entitled to deference.  See
Sattva Capital Corp. v. Creston Moly Corp.
,
    [2014] 2 S.C.R. 633, 2014 SCC 53.

[5]

For these reasons, the appeal is dismissed with costs to be paid by the
    appellants fixed in the amount of $10,000 on a partial indemnity scale,
    inclusive of disbursements and applicable tax.

S.E. Pepall J.A.

M. Tulloch J.A.

M.L. Benotto J.A.


